DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) hepatocytes, or cells that can be differentiated into hepatocytes. This judicial exception is not integrated into a practical application because the claims are drawn to cells, per se, and do not provide for additional limitations that would provide for significantly more than the natural product.
	The claims are drawn to product-by-process hepatocytes, and thusly, the Applicant is directed to MPEP 2113 for the analysis of this claim language. Since the claims are directed to a hepatocyte, per se, then the closest natural counterpart would be a hepatocyte. See MPEP 2106.04 for the 35 USC 101 analysis of product-by-process compositions. Since there is nothing in the claims, or instant specification, that would suggest that the hepatocyte formed by the claimed method is fundamentally different than a hepatocyte naturally found in a liver, or in an isolated culture dish, the claimed hepatocyte must be the same as any naturally occurring hepatocyte. If there is a fundamental different between the claimed cell, and its natural counterpart, these physiological differences must be claimed to distinguish a non-natural cell from a natural cell.
Based upon the accepted meaning of the cell-type hepatocyte, the ordinary artisan would understand that a cell defined as hepatocyte must behave like any other cell that is named hepatocyte. As such, a composition drawn to a hepatocyte, regardless of the method of making, must be indistinguishable from any other cell referred to as hepatocyte. Since hepatocytes are naturally occurring cells, the claimed cell-type is drawn to a product of nature. As there are no claim limitations defining the composition as anything other than the cell, per se, (e.g. ingredients or special physical forms) and the product-by-process analysis and natural counterpart analysis is clear, the claims must be drawn to a nature-based product.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vinken, et al (Protocols in In Vitro Hepatocyte Research, Humana Press, New York, 2015). The composition claims are drawn to product-by-process limitations, and as such, the claims are interpreted based upon the guidance set forth in MPEP 2113. When looking at the fact that hepatocytes are naturally occurring cells, any recitation of hepatocyte would necessarily read upon the claimed cells. However, it should also be noted that Vinken provides for several methods of differentiating stem cells into hepatocytes. See pages 123-137.  Since the methods of Vinken fundamentally overlap with the claimed method, the cells of Vinken must be identical to those claimed. Although the above cited method of Vinken does not explicitly teach “high-density collagen gel membranes,” Vinken uses gelatin coating in a similar manner, further bearing in mind that gelatin is merely denatured collagen. See page 133. Furthermore, throughout Vinken, there is ample suggestion to apply collagen coatings to the method of making, indicating that collagen would be an obvious variant used in the growth and differentiation of stem cells into hepatocytes, wherein the use of this obvious variant would lead to a highly predictable outcome. See page 33, Table 1; page 37, first paragraph; page 115, “Collagen Thin Coating” section.
Since there is no reasonable manner of distinguishing the cells of Vinken with those claimed, the cells must either be identical, or obvious variants of one another.


Claim Rejections - 35 USC § 103
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vinken, et al (Protocols in In Vitro Hepatocyte Research, Humana Press, New York, 2015). Vinken provides for methods of generating hepatocytes, from pluripotent stem cells, for the purposes of developing a drug screening model. See page 123, “Abstract” section. Vinken provides for a multistep method that begins with culturing pluripotent stem cells in a medium containing the activin receptor-like kinase-4,7:  activin A. See page 134, Section 3.4. Once the cells have been differentiated into the appropriate germ line, the cells are provided the bone morphogenic protein BMP4, and the fibroblast growth factor FGF10. See page 135, Section 3.6. Following this step, Vinken subjects the cells to the hepatocyte growth factor HGF, and to oncostatin M; Vinken indicates that this step allows for the cells to differentiate into hepatocyte cells. See page 135, Section 3.7.
Although the above cited method of Vinken does not explicitly teach “high-density collagen gel membranes,” Vinken uses gelatin coating in a similar manner, further bearing in mind that gelatin is merely denatured collagen. See page 133. Furthermore, throughout Vinken, there is ample suggestion to apply collagen coatings to the method of making, indicating that collagen would be an obvious variant used in the growth and differentiation of stem cells into hepatocytes, wherein the use of this obvious variant would lead to a highly predictable outcome. See page 33, Table 1; page 37, first paragraph; page 115, “Collagen Thin Coating” section.
With respect to claims 1 and 2, Vinken teaches all of the claimed steps, but does not explicitly use these steps with a high-density collagen gel membrane. However, since it would appear that this membrane behaves identically to the gelatin and collagen described in Vinken, it is reasonable to suggest that this material is an obvious variant of those coating materials. Barring evidence to the contrary, the ordinary artisan would expect the claimed material to provide predictably similar results as the conventionally used collagens and gelatins mentioned in Vinken, and/or those commonly used by the ordinary artisan.
With respect to claim 3, as discussed above, Vinken teaches all of the same biomolecules.
With respect to claims 8 and 9, Vinken explicitly lays out that the method is useful for drug screening. As such, the claimed method of evaluating a property of a test substance, which would necessarily overlap with drug screening methods, would have been envisioned by Vinken and the ordinary artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651